ICJ_091_ApplicationGenocideConvention_BIH_SCG_1998-01-22_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING APPLICATION OF
THE CONVENTION ON THE PREVENTION AND
PUNISHMENT OF THE CRIME OF GENOCIDE

(BOSNIA AND HERZEGOVINA v. YUGOSLAVIA)

ORDER OF 22 JANUARY 1998

1998

COUR INTERNATIONALE DE JUSTICE

RECULIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE À L’APPLICATION
DE LA CONVENTION POUR LA PRÉVENTION
ET LA RÉPRESSION DU CRIME DE GÉNOCIDE

(BOSNIE-HERZEGOVINE c. YOUGOSLAVIE)

ORDONNANCE DU 22 JANVIER 1998
Official citation:

Application of the Convention on the Prevention and Punishment
of the Crime of Genocide, Order of 22 January 1998,
LC.J. Reports 1998, p. 3

Mode officiel de citation:

Application de la convention pour la prévention et la répression
du crime de génocide, ordonnance du 22 janvier 1998,
CLS. Recueil 1998, p. 3

 

Sales number
ISSN 0074-4441 N° de vente: 694
ISBN 92-1-070759-1

 

 

 
22 JANUARY 1998

ORDER

APPLICATION OF THE CONVENTION ON THE PREVENTION
AND PUNISHMENT OF THE CRIME OF GENOCIDE

(BOSNIA AND HERZEGOVINA y. YUGOSLAVIA)

APPLICATION DE LA CONVENTION POUR LA PREVENTION
ET LA REPRESSION DU CRIME DE GENOCIDE

(BOSNIE-HERZEGOVINE c. YOUGOSLAVIE)

22 JANVIER 1998

ORDONNANCE
INTERNATIONAL COURT OF JUSTICE

1998 YEAR 1998
22 January
General List
No. 91 22 January 1998

CASE CONCERNING APPLICATION OF
THE CONVENTION ON THE PREVENTION AND
PUNISHMENT OF THE CRIME OF GENOCIDE

(BOSNIA AND HERZEGOVINA vy. YUGOSLAVIA)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and Article 44,
paragraphs 3 and 4, of the Rules of Court,

Having regard to the Order dated 17 December 1997, by which the
Court directed Bosnia and Herzegovina to submit a Reply and Yugo-
slavia to submit a Rejoinder relating to the claims of both Parties and,
account having been taken of the views expressed by the Parties, fixed,
respectively, 23 January 1998 and 23 July 1998 as the time-limit for the
filing of the Reply and of the Rejoinder;

Whereas, by letter dated 12 January 1998 and received in the Registry
on the same day by facsimile, the Deputy-Agent of Bosnia and Herze-
govina informed the Registrar that Bosnia and Herzegovina would not
be able to finish the preparation of its Reply in the time-limit thus fixed
and that, at the start of the following week, he would ask the Court to
extend the time-limit as necessary; and whereas the Deputy-Registrar
immediately transmitted a copy of that letter to the Agent of Yugoslavia:

Whereas, by a letter dated 20 January 1998 and received in the Regis-
try on the same day by facsimile, the Deputy-Agent of Bosnia and Herze-
govina asked the Court to extend to 23 April 1998 the time-limit for the
filing of the Reply; and whereas the Deputy-Registrar, referring to
Article 44, paragraph 3, of the Rules of Court, immediately transmitted
a copy of that letter to the Agent of Yugoslavia;

4
4 APPLICATION OF GENOCIDE CONVENTION (ORDER 22 J 98)

Whereas, by a letter dated 21 January 1998 and received in the Regis-
try on the same day by facsimile, the Agent of Yugoslavia indicated that
his Government consented to the extension of the time-limit requested by
Bosnia and Herzegovina, provided that the time-limit fixed for the filing
of the Rejoinder be extended likewise,

Extends to 23 April 1998 the time-limit for the filing of the Reply of
Bosnia and Herzegovina;

Extends to 22 January 1999 the time-limit for the filing of the Rejoin-
der of Yugoslavia; and

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twenty-second day of January, one
thousand nine hundred and ninety-eight, in three copies, one of which
will be placed in the archives of the Court and the others transmitted to
the Government of Bosnia and Herzegovina and the Government of the
Federal Republic of Yugoslavia, respectively.

(Signed) Stephen SCHWEBEL,
President.

(Signed) Jean-Jacques ARNALDEZ,
Deputy-Registrar.
